 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE BOUTROS,                                   No. 2:19-CV-1080-JAM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    CORY HONY, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. On July 17, 2019,

18   plaintiff requested entry of defendants’ defaults. See ECF No. 6. The Clerk of the Court declined

19   to enter defendants’ defaults, see ECF No. 7, and plaintiff has appealed, see ECF No. 11. The

20   appeal has been processed to the Ninth Circuit Court of Appeals. See ECF No. 12. Good cause

21   appearing therefor, the hearings set for September 11, 2019, on defendants’ motion to dismiss and

22   motion to strike, and October 30, 2019, for a scheduling conference, both at 10:00 a.m., before

23   the undersigned in Redding, California, are VACATED pending resolution of plaintiff’s appeal.

24   Plaintiff has appealed the Clerk of the Court’s order declining to enter defendants’ defaults.

25                  IT IS SO ORDERED.

26   Dated: August 22, 2019
                                                           ____________________________________
27                                                         DENNIS M. COTA
28                                                         UNITED STATES MAGISTRATE JUDGE
                                                       1
